STONE, J.
We have carefully examined the record in this case, and cannot discover any error prejudicial to appellant. Every step required by the statutes applicable to such proceedings, seems to have been very fully and carefully taken, and every opportunity afforded to the administrator to file his account-current, and have it passed on. The record shows he disregarded and disobeyed every citation and notice served on him. After the account was stated, and after it had been regularly audited, and final decrees rendered, he was allowed further time to show cause why the settlement should be opened, and be allowed to file an account, and make settlement. This he also disregarded, and neither filed an account, nor showed cause why the settlement should be re-opened.
It is contended that the Probate Court erred in not allowing commissions to the administrator. There is no bill of *137exceptions in the record, and no action of the court appears to have been excepted to. We can not know that the administrator claimed commissions, or that the attention of the court was ever called to the question. The appellant has put himself in no condition to question the court’s rulings in this matter. We think the Probate Court conformed very carefully to all the statute required.—Code of 1876, §§ 2524 et seq.
Affirmed.